ON PETITION FOR REHEARING
The appellants assail our opinion herein because, in affirming the judgment below, we adopted the theory that said appellants had previously elected a remedy for their alleged wrongs and pursued it to final judgment and are now precluded from asserting a totally inconsistent cause of action growing out of the same known facts. They contend that the appellant Clarence Quail was not a party to the former action and, having had nothing to do with the choice of the remedy pursued, cannot be bound thereby.
Both this suit and the former action involve the title to the same real estate. In the former action the appellants Emerson Banta and Evelyn Quail sought to establish equitable title to said real estate in themselves and their two brothers Chester and Foster M. Banta and to have the court declare that the legal title thereto was held in trust for their benefit. In this they failed and Foster M. Banta, the holder of the legal title, was adjudged to be the fee simple owner thereof. Foster M. Banta thereupon brought the present suit which rests on the theory that he is the owner and entitled to the possession of the real estate involved and that he is being deprived of such possession by the wrongful acts of the appellants. By way of cross-complaint the appellants sought to quiet the title of Emerson Banta and Evelyn Quail to an undivided one-half of said real estate on the theory that the deed, upon which Foster M. *Page 127 
Banta relies as vesting fee simple title in himself, was procured by fraud and therefore void.
It is conceded on every hand that Clarence Quail has no interest in said real estate except as the husband of Evelyn Quail and cross-complaint makes no effort to state a cause of action in his behalf, but on the contrary it shows on its face that he has no title to quiet. Therefore the ruling of the trial court on the demurrers to the answers to the cross-complaint could not have prejudiced his rights because he had no rights in connection with those issues. Under such circumstances he is in no position to predicate error on such rulings or complain of our decision in reference thereto. Nor can the other appellants escape the doctrine of election of remedies by selecting a person who was not a party to the former action and joining him as a nominal and unnecessary party plaintiff in their action to quiet title. The real parties in interest were parties to both suits.
The appellants further complain of our decision because we "failed to consider the question of non-identity of the parties in the two cases." That matter was particularly urged in 7.  connection with the appellants' demurrer to the answer pleading former adjudication and as we held that such demurrer should have been sustained for other reasons we found no occasion to discuss the question of identity of parties. We did not understand that the same contention was urged as a reason why the demurrer to the answer pleading election of remedies should have been sustained but in that we were evidently wrong so we have endeavored to dispose of the question in this opinion.
Lastly the appellants object to our statement that "the appellants concede their inability to successfully controvert this answer (election of remedies) and offered no evidence in support of their cross-complaint." *Page 128 
If the answer concerned states a good defense, and we hold it does, the record discloses the inability of the appellants to controvert the facts therein pleaded and it makes little difference whether they concede it or not. Our inadvertance in so stating is regrettable but of no consequence.
Rehearing denied.
NOTE. — Reported in 77 N.E.2d 597.